Citation Nr: 0943208	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-21 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right foot 
problem. 

2.  Entitlement to an initial rating in excess of 10 percent 
for irritable bowel syndrome (IBS) with diverticulitis and 
colon polyps. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1979 to 
January 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In pertinent part of the April 
2004 decision, the RO denied service connection for a right 
foot disorder.  The April 2004 RO rating decision also 
granted the Veteran service connection with an initial 10 
percent disability rating for IBS with diverticulitis and 
colon polyps. 

The April 2004 RO rating decision also granted the Veteran 
service connection and a noncompensable rating for dermatitis 
of the upper thighs, claimed as eczema of the hips and 
underarms.  While the Veteran submitted a June 2005 Notice of 
Disagreement that included discussion of this issue, and the 
RO issued a May 2006 Statement of the Case (SOC), the Veteran 
confined his appeal to the two issues identified on the cover 
page by way he did not June 2006 Substantive Appeal.  The 
issue regarding the evaluation assigned for dermatitis of the 
upper thighs, claimed as eczema of the hips and underarms, is 
not before the Board.  

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND
 
The Board finds that the issue of service connection for a 
right foot condition needs to be remanded for a new VA 
examination in order to clarify the current diagnosis, and 
obtain a clear opinion as to the likely etiology of any 
condition diagnosed.  A careful review of the Veteran's 
service treatment records revealed that his feet were 
"normal" at his induction examination.  However, the 
Veteran's service treatment records also revealed that a 
March 2002 x-ray study found that the Veteran had a mild 
degree of pes planus and in May 2002 he was diagnosed with 
tendinitis of the right foot.  In addition, he was prescribed 
arch supports during service.  His September 2002 Retirement 
Medical Assessment stated that he foot pain.  

At the Veteran's March 2004 VA-contracted examination, he 
reported pain that affected the center of the sole of the 
anterior half of the right foot.  The examiner found no 
abnormality; however, he further stated that the Veteran's 
foot pain may be due to Morton's metatarsalgia.  The Board 
notes that medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board 
finds that the March 2004 VA-contracted examination is 
unclear as to the diagnosis of a current right foot 
condition.  At one point the examiner stated that there was 
no abnormality but then the examiner stated that the Veteran 
foot pain may be due to Morton's metatarsalgia.  

An April 2005 treatment note from Lakenheath Air Force Base 
diagnosed the Veteran with right foot Morton's neuroma.  The 
Board finds that the medical evidence of record leaves it 
unclear as to whether the Veteran has a current right foot 
condition and if so, whether any such condition is related to 
his in-service right foot complaints.  The RO should arrange 
for the Veteran to undergo a VA examination in order to 
obtain a medical opinion as to the current nature and likely 
etiology of his right foot condition.  The VA examiner should 
be asked to indicate whether the Veteran has a current 
diagnosis of a right foot condition and if so, whether it is 
related to his in-service right foot complaints.

The April 2004 RO rating decision also granted the Veteran 
service connection and an initial 10 percent disability 
rating for IBS with diverticulitis and colon polyps under 
38 C.F.R. § 4.114, Diagnostic Codes 7327- 7319.  Under 
Diagnostic Code 7319 a 10 percent disability rating is 
assigned for moderate irritable colon syndrome, with frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent disability rating is assigned for severe irritable 
colon syndrome, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  

At the Veteran's March 2004 VA-contracted examination he 
reported symptoms of watery bowel actions for two days or so 
every two weeks.  In May 2005 the Veteran's private physician 
stated his diverticulitis, recurrent colonic adenomatous 
polyps, and IBS was initially characterized as diarrhea 
predominant IBS with continuous diarrhea and mixed IBS with 
alternating constipation and diarrhea.  It was also noted 
that he had severe episodes of proctalgia fugax caused by 
anal spasms, and those could be linked to his IBS.  

In January 2009 the Veteran's representative asserted that 
the March 2004 VA examination was too old to be an adequate 
evaluation of his current symptoms and therefore, the issue 
should be remanded for a new VA examination.  In addition, 
the Board finds that the May 2005 physician letter reflects a 
possibility that the Veteran's symptoms have increased in 
severity.  When a Veteran claims that his condition is worse 
than when originally rated, and when the available evidence 
is too old for an evaluation of the claimant's current 
condition, VA's duty to assist includes providing him with a 
new examination.  Olson v. Principi, 3 Vet. App. 480, 482 
(1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Therefore, the Board finds that the Veteran should be 
scheduled for a new VA examination to determine the current 
severity of his IBS with diverticulitis and colon polyps.

The Veteran is hereby advised that failure to report to 
scheduled examinations may result in denial of a claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the Veteran 
and death of an immediate family member.  

Prior to any VA examination, attempts should be made to 
obtain any outstanding records of pertinent medical 
treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  Based 
on the Veteran's response, the RO should 
assist him in obtaining any additional 
evidence identified, following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  

If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

2.  The Veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of any current right 
foot condition.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether the 
Veteran has a currently diagnosed right 
foot condition and, if so, whether any 
such disorder is at least as likely as 
not related to service, including to his 
in-service right foot problems.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

3.  The Veteran should be scheduled for a 
VA examination to ascertain the current 
severity of his IBS with diverticulitis 
and colon polyps.  The entire claims file 
must be made available to the examiner, 
and the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine the current 
severity of disability due to the 
Veteran's IBS with diverticulitis and 
colon polyps.  The examiner is 
specifically requested to fully describe 
the functional effects of his disability.  
The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC 
(Supplemental Statement of the Case) and 
provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009). 


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

